Appeal, insofar as taken from the Appellate Division order of December 31, 1996, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order of December 17, 1996, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that as to that order no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not lie. [See, 86 NY2d 760.]